DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-13 and 16-21 in the reply filed on 03/21/2022 is acknowledged.  The traversal is on the ground(s) that the claims as amended recite subject matter that is a special technical feature.  This is not found persuasive because although applicant has amended the claim to recite that the range of the pitch to diameter ratio is now 0.91-2.6, Yamazaki still teaches a portion of a screw extruder having a P/D within the claimed range in the supply port side screw portion (Table 2, Example 1, supply port side screw with P/D values of 1.29, 1.3 and 1.35 within the claimed range.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by Yamazaki (PN 9174357, see IDS filed 09/18/2020).
With regards to claims 1-3, Yamazaki teaches a segment for a ceramic batch screw extruder machine (Abstract, Fig. 1, col 2 ln 10-37) in which the screw comprises a pump and mix screw element such as a screw flight having a pitch, a diameter, and a pitch to diameter ratio of 1.29, 1.3 and 1.35 (Table 2, supply port side screw of Example 1).
With regards to claim 4, Yamazaki teaches different ratios along the length of the screw (Table 2).
With regards to claim 5, Yamazaki teaches that the pump and mix screw element is a single flighted screw element (Fig. 1).
With regards to claims 6 and 7, Yamazaki teaches that a plurality of the same elements with the same ratio as two screws are provided (Fig. 1, Table 2) each changing along the length of the screw.
With regards to claim 8, Yamazaki teaches the segment of claim 1 within a barrel on a screw shaft (Fig. 1).
With regards to claim 9, Yamazaki teaches that the element is in the upstream portion of the extruder (Table 2, Fig. 1, interpreted to read upon a backup length region).
With regards to claim 10, Yamazaki teaches additional screw elements downstream of the at least one pump and mix screw element which are interpreted to read upon the broadest reasonable interpretation of a kneading element.

Claim(s) 1, 2, 5, 6 and 8-10 is/are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by Gregory et al. (PN 3300810).
With regards to claims 1, 2 and 8, Gregory teaches a segment for a screw extrusion machine (Fig. 1) comprising a screw flight (interpreted to read upon a pump and mix screw element) having a pitch and an outer screw diameter (Fig. 1).  As discussed in Gregory at least one section comprises a flight pitch of 3.5 inches (Feed Section 8, col 3 ln 25-27) and the screw outer diameter is close to the barrel diameter in that it may be 3.500 or 3.499 inches (col 3 ln 63-67) as is conventional.  This results in a pitch to diameter ratio of approximately 1.  With regards to the limitation in the preamble that the segment is “for a ceramic batch”, this argument represents an intended use of the extrusion device recited in the preamble of the claim and no particular structural difference is determined to be provided by the recitation of intended use.  
With regards to claim 5, Gregory teaches that the element is a single flight (Fig. 1, 2).
With regards to claim 6, Gregory teaches that the flight repeats down the length of the screw throughout the first portion and then again after a metering section (12).  Each of the revolutions of a flight is interpreted as a repeat of the pump and mix screw element.  Gregory teaches a preferably constant pitch (col 2 ln 6-20).
With regards to claim 9, Gregory teaches that the flight begins at the upstream end of the extruder (Fig. 1).
With regards to claim 10, Gregory teaches a reverse flow section (14) interpreted to read upon a kneading element downstream of at least one of the pump and mix screw elements.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki (PN 9174357, see IDS filed 09/18/2020) as applied to claim 8 above, and further in view of Bierdel et al. (Pub No 2011/0158039).
With regards to claim 11, Yamazaki teaches a kneading element of a screw flight downstream of the pump and mix screw element of claim 8 including the use of multi-screws adjacent each other as seen in Fig. 1; however, Yamazaki does not teach that the downstream elements comprise a single lobe continuous curve elliptical geometry.
In a similar field of endeavor Bierdel teaches a screw design for multi-screw extruders comprising a self-wiping geometry comprised of single lobe continuous closed elliptical geometry (Abstract, Fig. 2-6a, ¶ 0001-0004). It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to utilize the advantageous single flight kneading element design of Bierdel for the profile of the single flight kneading element of Yamazaki as both relate to multi-screw flighted extruders presenting a reasonable expectation of success, and doing so provides an improved self-wiping profile for the flighted screw.
With regards to claim 12, Yamazaki teaches multiple screws each having a repeating screw flight presenting multiple kneading elements about the length of each screw.


Claim(s) 1-3, 5, 6 and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bierdel et al. (Pub NO 2017/0136426, hereinafter referred to as Bierdel ‘426).
With regards to claims 1 and 8, Bierdel ‘426 teaches an extruder comprising at least a portion with a conveying screw flight (Fig. 11, ¶ 0105).  A conveying screw flight is interpreted to read upon the term “pump and mix screw element”.  Bierdel teaches that the screw flight has a pitch and a diameter and preferably has a pitch in the range of 0.1 to 10 times the outer diameter (¶ 0020).  Bierdel does not explicitly teach using a value between 0.91-2.6; however, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to utilize a value between 0.91-2.6 through routine optimization of the workable range taught by Bierdel ‘426 which relates to the number of turns (Z) of the helical profile in a given axial length of the screw.
With regards to claims 2 and 3, as discussed above it would have been obvious to one of ordinary skill to utilize values between 0.95-2.6 or 1.2-2.6 through routine optimization of the workable range taught by Bierdel ‘426 as such values lie wholly encompassed by the workable range taught by Bierdel ‘426.
With regards to claim 5, Bierdel ‘426 teaches a single flighted screw (Fig. 11, ¶ 0027).
With regards to claim 6, Bierdel ‘426 teaches a plurality of screw thread elements for example one upstream of a mixing element and one downstream of a mixing element or one adjacent to another on each screw (Fig. 11), and does not teach varying the conveying elements.
With regards to claim 9, Bierdel ‘426 teaches a screw flight in the upstream portion of the extruder (Fig. 11).
With regards to claim 10, Bierdel ‘426 teaches a mixing element in the form of kneading discs downstream of the screw flight (Fig. 11, ¶ 0023).

Claim(s) 11-13 and 16-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bierdel et al. (Pub NO 2017/0136426, hereinafter referred to as Bierdel ‘426) in view of Bierdel et al. (Pub No 2011/0158039).
With regards to claims 11-13, Bierdel ‘426 teaches a kneading element disposed between an upstream and downstream portion of a screw flight in a twin screw extrusion device, but does not explicitly teach that the kneading element comprises a single lobe continuous closed curve eccentric elliptical geometry.
In a similar field of endeavor Bierdel teaches a design for multi-screw extruders comprising a self-wiping geometry comprised of single lobe continuous closed elliptical geometry (Abstract, Fig. 2-6a, ¶ 0001-0004) suitable for use as a kneading element in a twin screw extrusion device (¶ 0056). It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to utilize the advantageous kneading element design of Bierdel for the profile of the kneading element of Bierdel ‘426 as both relate to multi-screw flighted extruders comprising a kneading element presenting a reasonable expectation of success, and doing so provides an improved self-wiping profile for the kneading elements.
With regards to claim 16, Bierdel teaches varying the angle with respect to each kneading element including 60 degree angles (¶ 0105-0108).
With regards to claim 17, Bierdel ‘426 teaches at least four kneading elements arranged along the axial length of the screw (Fig. 4).
With regards to claims 18-21, Bierdel ‘426 does not limit the particular diameter of the extrusion screw and teaches a workable range for the pitch including 0.91-2.6 which as discussed in the rejection of claims 1 and 8 would have been obvious to one of ordinary skill to perform routine optimization of the workable range.  Relatedly mere changes in size such as the diameter of the extrusion device constitute a case of prima facie obviousness in the absence of unexpected results, and as such mere changes to the diameter of Bierdel ‘426 which controls the pitch values constitutes a case of prima facie obviousness including 75-100 or 100-150 mm extruders.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GALEN H HAUTH whose telephone number is (571)270-5516. The examiner can normally be reached Monday-Friday 9:30 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 5712721176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GALEN H HAUTH/Primary Examiner, Art Unit 1742